ORDER
This matter is before the Court as a result of a recommendation of the Board of Commissioners on Grievances and Discipline. The Board concurred in the recommendation of a Hearing Panel that Respondent Attorney Thomas C. Mann be permanently disbarred.
The record reveals that the Respondent pled guilty in the United States District Court to Count Three of Criminal Indictment 84-128 which involved efforts by the Respondent and others to launder the proceeds of money growing out of a drug smuggling operation.
We are in agreement with both the Panel and the Board. Their recommendation is accepted, and,
It is hereby ordered that Attorney Thomas C. Mann be and he is hereby permanently disbarred. His name shall be stricken from the list of attorneys in this State, and,
He is hereby ordered to return his Certificate to Practice to the Clerk of this Court within ten (10) days from the date of this Order. In addition, he shall file an affidavit with the Clerk of this Court within fifteen (15) days from the date of this Order showing that he has fully complied with the provisions of this Order and Section 30 of the Rule on Disciplinary Procedure.
/s/ Bruce Littlejohn C.J.
/s/ J. B. Ness A.J.
/s/ George T. Gregory A.J.
/s/ David W. Harwell A.J.
/s/ A. Lee Chandler A.J.